             Case 4:20-cv-05223-RMP                  ECF No. 10          filed 02/02/21     PageID.50 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington                                     FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                   GONZALO GARCIA, JR.,

                                                                     )                                           Feb 02, 2021
                             Plaintiff                               )                                             SEAN F. MCAVOY, CLERK
                                v.                                   )       Civil Action No. 4:20-CV-5223-RMP
                                                                     )
                        SHELLY AJAX,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 8, is GRANTED.
u
              The Complaint, ECF No. 1, is DISMISSED WITHOUT PREJUDICE.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                        ROSANNA MALOUF PETERSON                              on a motion for
      dismissal.


Date: 2/2/2021                                                              CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
